Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue US 2014/0234417 A1, in view of Kamalakar IN 201400035 (abstract only).
Inoue teaches a tablet comprising Compound (I), namely, brespiprazole.  The tablet further comprises excipients such as microcrystalline cellulose, hydroxypropylcellulose, sucrose, sugar, sugar alcohol, and magnesium stearate in the claimed amounts.  See abstract, and paragraphs 0006-0071.  The tablet further comprises a coating layer comprising a coating agent, plasticizer, dispersant, and the like.  See abstract and paragraphs 0073-0075.  The claimed immediate release profile is found in Fig. 1.  Direct compression tablet is found in paragraph 0109.  Compound (I) in dosage ranging from 0.05-25 mg per dose is found in paragraph 0112.  Low dosage form of Compound (I), namely, ranging from 0.05-25%, preferably, 0.1-15% by weight is found in paragraphs 0020 and 0052.

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to exclude the use of binder with the expectation of at least similar result.  This is because Kamalakar teaches the exclusion of binder from direct compression tablet to obtain an immediate release property is known and desired in the art.  This is because Inoue teaches the desirability to obtain an immediate release tablet useful for the delivery of active agent.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue US 2014/0234417 A1, in view of Kamalakar IN 201400035 (abstract only) and Xu et al. CN 105106142 A.
Inoue is relied upon for the reasons stated above.  Inoue does not teach the particle size distribution of Compound (I).
However, the claimed particle size distribution of brexpiprazole is known in the art.  See for example the teaching in Xu’s abstract, where Xu teaches brexpiprazole having particle size distribution of D90 at 75 µm, D50 at 25 µm, and D10 at 2 µm.
Thus, it would have been prima facie obvious at the time the invention was made to include brexpiprazole having the claimed particle distribution with the expectation to .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
 




https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615